 

 

Exhibit 10.10

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of June 1, 2016 by and
between Aurora Diagnostics, LLC (the “Company”, “Aurora Diagnostics”, or
“Aurora”), and F. Michael Walsh, FMW, MD, MBA, CPE, FCAP (“Employee”).

WHEREAS, the Employee has agreed to be employed by and render professional and
other services to the Company, and the Company has agreed to engage the Employee
to render such services on the Company’s behalf, in each case effective as of
the date of this Agreement on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, for and in consideration of the foregoing premises and the
mutual covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Employee and the Company, intending to be legally bound,
hereby agree as follows:

1. Employment.  Subject to the terms and conditions of this Agreement, the
Company shall employ the Employee to render professional services to the Company
during the Term as described in Section 3, as the Chief Medical Officer for
Aurora Diagnostics and Managing Director for Consultants of Laboratory Medicine
in Greater Toledo.  The Employee accepts such employment and such position.

2. Term.  The Company shall employ the Employee for a period commencing on June
1, 2016 and ending on May 31, 2021 subject to termination prior to such date
pursuant to the terms hereof (the “Initial Term”).  At the end of the Initial
Term, this Agreement will automatically continue in effect for additional one
(1) year terms, on terms no less favorable to the Employee than those contained
herein, unless either party hereto gives written notice to the other party at
least ninety (90) days prior to the end of the term (or any extension thereof)
of such party’s determination to terminate Employee’s employment under this
Agreement.  If such notice is timely given, then the Employee’s employment will
terminate at the end of the term (or on such other date as the parties mutually
agree).  If such notice is not given, then the Employee’s employment will
continue hereunder for an additional year, subject to termination prior to such
date pursuant to the terms hereof.   Hereinafter, references to the “Term” of
this Agreement will include the Initial Term and any extension thereof pursuant
to this Section 2.

3. Duties and Performance.

(a) The Employee agrees to devote the Employee’s full professional time to
rendering services to the Company as the Chief Medical Officer for Aurora
Diagnostics and Managing Director for Consultants of Laboratory Medicine in
Greater Toledo and providing services in the practice of medicine in the
specialty of pathology on the Company’s behalf described in Exhibit A and
Exhibit B, which is attached hereto and incorporated herein.  During the Term,
the Employee shall maintain the Company’s written standards and professional
ethics and those of the medical profession.  In addition to rendering
professional services, the Employee also is expected as part of the Employee’s
duties as the Company’s employee to engage in marketing activities designed to
promote and develop the Company’s business and

 

--------------------------------------------------------------------------------

 

practice, as well as administrative and compliance activities, and any other
duties or requirements set by Aurora’s Chief Executive Officer, Executive Vice
President of Operations, or Board of Directors.

(b) Notwithstanding anything to the contrary contained herein, (i) Employee
shall make any and all decisions pertaining or related to the Employee’s
practice of medicine, (ii) nothing shall impair the independent medical judgment
of the Employee, and (iii) the Employee shall have final authority over all of
Employee’s medical decisions.

4. Qualifications and Licensure.  The Employee shall at all times during the
Term: (i) be certified or eligible for certification by the American Board of
Pathology in anatomic and clinical pathology; (ii) maintain an unlimited and
unrestricted license to practice medicine in the State of Ohio and any other
states required by the Company; (iii) maintain appropriate medical staff
membership and privileges at all medical facilities presently served or serviced
by the Employee and use Employee’s best efforts to gain and maintain appropriate
medical staff membership and privileges at any additional medical facilities
identified by the Company; (iv) comply with the Ohio Board of Medicine and the
Company’s continuing medical education (“CME”) requirements; (v) carry out the
Employee’s responsibilities on a professional, ethical and diligent basis in
order to serve the best interests of the Company’s patients, customers and
clients; and (vi) comply with such other requirements as the Board of Directors
or Chief Executive Officer of the Company may hereinafter reasonably require,
including without limitation the Company’s rules, regulations, policies and
procedures, as in effect and communicated to the Employee in writing and as
revised from time to time (clauses (i) through (vi), the “Rules and
Regulations”).

5. Medical Facilities; Location. The Employee will accept assignment for duty in
Palm Beach Gardens, Florida and such other locations as the Company may
reasonably direct.

6. Conformity with Laws, Rules, Regulations and Policies.  In performing the
Employee’s duties under this Agreement, the Employee shall comply with (i) all
applicable laws, rules and regulations, ordinances and standards of any
governmental, quasi-governmental or private authority having either mandatory or
voluntary jurisdiction over the Company, the Employee, or any medical facility
for which the Employee provides services, (ii) the written bylaws, rules and
regulations, policies and procedures of any such medical facility, including,
without limitation, the residential boundary requirements of such hospitals or
medical facilities,  and (iii) the Rules and Regulations.

7. Salary; Bonus; Relocation; Fringe Benefits.

(a) Salary.  During the Initial Term, in consideration for all services rendered
for and on behalf of the Company, the Employee shall be entitled to receive a
salary at an annual rate of $500,000.  Employee’s salary will be payable in
accordance with the Company’s regular payroll practices in effect from time to
time and be subject to deduction of all applicable taxes and required
withholdings.    

(b) Annual Bonus.  The Employee will be eligible to receive an annual bonus of
up to fifty percent (50%) of the Employee’s Salary upon Employee’s satisfaction
of goals to be

- 2 -

--------------------------------------------------------------------------------

 

mutually agreed upon by the Company and Employee each year during the Term,
commencing June 1, 2016 (the “Annual Bonus”).  Employee’s satisfaction of such
goals and the amount of the Annual Bonus, if any, shall be determined by the
Company in its sole discretion.  The Company shall be entitled to deduct or
withhold from the Annual Bonus, if any, all amounts required to be deducted or
withheld from same pursuant to state or federal law.

(c) Relocation Reimbursement.  The Employee will be reimbursed by the Company up
to $15,000 for pre-approved moving expenses (the “Relocation Reimbursement’)
associated with the Employee’s relocation to Palm Beach Gardens, Florida.  If
the Employee is terminated for cause or voluntarily resigns from the Company
(pursuant to Sections 15(a) and 15(b)) within one (1) year of June 1, 2016, the
Employee will be required to repay an amount equal to the Relocation
Reimbursement divided by twelve (12) and multiplied by the number of months
remaining in the first year of the Initial Term following the date of
termination or resignation.  

(d) Benefits.  In addition to the Employee’s salary, bonus eligibility, and
relocation reimbursement, the Employee will also be offered the opportunity to
obtain or participate in fringe benefits comparable to those which the Company,
provides to other physicians having tenure, experience, specialties,
responsibilities, educational background and other qualifications similar to
those of the Employee.  

8. Reimbursement of Expenses.

Upon the Employee’s submission of proper documentation and approval by the
Company, the Company will reimburse the Employee’s reasonable expenses
reasonably incurred in connection with the Employee’s employment by the Company,
subject to compliance with reimbursement policies from time to time adopted by
the Company and comparable to those expenses which the Company reimburses to
other physicians having tenure, experience, specialties, responsibilities,
educational background and other qualifications similar to those of the
Employee; provided, however, that in no event shall expenses of the type
described in subsection (a) exceed $5,000 per calendar year in the aggregate
(pro-rated for any period of employment less than an entire year).  Reimbursable
expenses, subject to prior approval, include:

 

(a)

Licensure fees, medical books and journals, registration fees for continuing
medical education, and membership dues in professional organizations.  

 

(b)

The Employee’s necessary travel, room, board and other expenses incurred in
providing services at the Company’s request, in connection with continuing
medical education, or otherwise for the benefit of the Company.

 

(c)

The Employee’s business expenses if ordinary and necessary and in furtherance of
the Company’s business.

- 3 -

--------------------------------------------------------------------------------

 

9. Malpractice Insurance.

(a) While the Employee is Employed by the Company.  The Company shall maintain
policies of professional liability insurance covering the Employee in such
amounts and on such terms as the Company may determine; provided that such
amounts of coverage shall not be less than $1,000,000 per occurrence/$3,000,000
in the aggregate.  The Employee shall comply with any requirements or standards
imposed on the Employee or the Company by the terms of such insurance, and the
Employee shall furnish such information and cooperate in such manner as the
insurer or the Company shall require.  The Company shall advise the Employee of
any changes with respect to the insurer or the insurance coverage’s as set forth
herein.  The Employee may recommend counsel to handle medical malpractice
claims, subject to the prior written approval of the insurer.

(b) Tail Coverage.

(1) If the Employee’s employment is terminated for cause pursuant to Section 15
(a) hereof, the Employee, at the Employee’s sole cost and expense,
shall  purchase malpractice insurance “tail” coverage, for the period of the
applicable statute of limitations, to provide coverage for the Employee’s
professional acts prior to the date of termination.  If the Employee fails to
obtain “tail” coverage as required, the Company may obtain such coverage and
shall have the right to deduct and set off the cost thereof from payments
otherwise payable to the Employee hereunder.

(2) If the Employee’s employment is terminated by the Employee pursuant to
Section 15 (b) hereof and the Employee continues to practice medicine, the
Employee, at the Employee’s sole cost and expense, shall obtain “tail” coverage,
for the period of the applicable statute of limitations, to provide coverage for
the Employee’s professional acts prior to the date of termination.  If the
Employee fails to obtain “tail” coverage as required, the Company may obtain
such coverage and shall have the right to deduct and set off the cost thereof
from payments otherwise payable to the Employee hereunder.

(3) If the Employee’s employment is terminated by the Employee pursuant to
Section 15 (b) hereof and the Employee retires permanently from the practice of
medicine, the Company, at its sole cost and expense, shall obtain “tail”
coverage, for the period of the applicable statute of limitations, to provide
coverage for the Employee’s professional acts prior to the date of termination.

(4) If the Employee’s employment is terminated by the Company without cause
pursuant to Section 15 (c) hereof, the Company, at its sole cost and expense,
shall obtain “tail” coverage, for the period of the applicable statute of
limitations, to provide coverage for the Employee’s professional acts prior to
the date of termination.

(5) Notwithstanding the foregoing, if, after termination of employment, the
Employee continues in the practice of medicine and maintains malpractice
insurance that includes coverage for the Employee’s acts prior to termination of
employment, then the Employee shall cause the Company to be a named insured as
to those prior acts.

- 4 -

--------------------------------------------------------------------------------

 

10. Fees; Payments.  The Company has, and hereby reserves, the sole and
exclusive authority to determine the fees (or a procedure for establishing the
fees) to be charged to the Company’s patients, customers and clients.  Except as
otherwise contemplated herein, all fees for professional services rendered by
the Employee  to the Company’s patients, customers, and clients (hereinafter
referred to individually as a “Customer” and collectively as “Customers”) during
the Term shall be the Company’s or its Affiliates sole and exclusive property
(subject to the contract rights of certain third parties). Employee agrees to
transfer and assign, and does hereby transfer and assign to Company or its
Affiliates all fees or other income of any nature received from any source on
account of Employee’s professional services to the Company’s Customers pursuant
to this Agreement.  If, for any reason, any checks or other payments for such
services due to the Company or its Affiliates are made payable to the Employee,
the Employee will promptly notify Company of receipt of such check or payment
and will endorse and deliver those checks or payments to the Company or its
Affiliates, as the case may be.  The Employee also hereby authorizes the Company
and its Affiliates, as the case may be, to endorse and negotiate on the
Employee’s behalf any such checks or payments.  In addition, the Employee
agrees, upon the Company’s request, to account to the Company and its Affiliates
for any such fees that may have been received by the Employee. Employee agrees
to cooperate with Company and its Affiliates in billing and collection
activities pertaining to professional services provided by Employee.

11. Acceptance of Patients/Referrals of Business.  The Company shall have the
sole and exclusive authority to determine who will be accepted as patients of
the Company’s practice and to designate, and/or establish a procedure for
designating, which professional employees of the Company will handle each such
patient.

12. Professional Rules and Regulations.  The Company shall at all times have the
exclusive authority to establish reasonable professional policies and procedures
to be followed by the Employee in rendering professional services on the
Company’s behalf, and the Employee agrees to follow the Rules and Regulations.

13. Medical Records as Company Property.  All medical records, charts, case
histories, x-rays, specimens, tissue samples and lab reports and analyses of or
concerning patients of the Company (“Medical Records”) received by the Employee
shall be and remain the Company’s property, and the Company shall be the
“records owner” of the Medical Records in accordance with applicable Ohio
law.  During the Term of this Agreement and thereafter, the Employee will comply
with all of the Rules and Regulations regarding confidentiality of the Medical
Records.  The Employee and the Employee’s counsel shall have the right to review
and make copies of such Medical Records that are necessary for defense of
litigation by third parties or governmental or private payor audits,
investigations and claims against the Employee or are required for patients or
third party payors or as otherwise required by applicable law.  The terms of
this section shall survive the termination of this agreement to the extent
permitted by the Health Insurance Portability and Accountability Act of 1996
(HIPAA).

14. Paid Vacation and Time Off.  The Employee shall be entitled to a total of
four (4) weeks of paid vacation leave time per calendar year (pro-rated for any
period of employment of less than an entire year).  In addition, the Employee
shall be entitled to a total of two (2) weeks of paid time off per calendar year
to satisfy the Employee’s applicable CME requirements. All

- 5 -

--------------------------------------------------------------------------------

 

leave time must be coordinated with the Company to ensure adequate coverage of
the Company’s patients, customers and clients.  The Employee shall also be
entitled to five (5) days of paid sick leave per calendar year.  All paid leave
time must be taken during the year in which it is earned and available, and thus
will not be carried forward or usable in any subsequent year.  No cash payments
will be made by the Company in lieu of or with respect to any earned but unused
paid leave time.  In the event the Employee takes leave pursuant to the Family
and Medical Leave Act or under the Company’s Personal/Medical Leave Policy, the
Employee’s vacation and sick time may run concurrently with such family or
personal/medical leave, in a manner consistent with the Company’s policies and
procedures.    

15. Termination of Agreement.

(a) Termination for Cause.  The Company shall have the right to terminate the
employment of Employee for cause immediately upon written notice to
Employee.  For purposes of this Agreement, “cause” shall mean the occurrence of
any of the following:

(1) If, within fifteen (15) days after receiving notice from the Company,  the
Employee fails to cure any lack of attention to, neglect of or failure to
perform his duties or other obligations under this Agreement, or to correct any
act, omission or behavior that the Company reasonably believes has had or will
have an adverse effect on its business or reputation provided that any
determination as to sufficiency of cure will be made within the sole discretion
of the Company:

(2) If the Employee is negligent in the performance of the Employee’s duties or
other obligations under this Agreement and that negligence has resulted in or
could result in a loss (not limited to financial loss) to the Company;

(3) If the Employee violates any policy of the Company;

(4) If the Employee is terminated or suspended from Medicare, Medicaid or any
state or federally funded program (other than due to the Company's
administrative error);

(5) If the Employee’s right to practice medicine in any state is suspended,
restricted, revoked or lapsed (other than a lapse due to the Employee’s
voluntary failure to maintain such license after becoming a nonresident of that
state or due to the Company's administrative error);

(6) If the Employee (i) willfully or recklessly damages the Company’s or its
Affiliates’ property, business, reputation or goodwill, (ii) steals from the
Company or its Affiliates, (iii) commits fraud, or (iv) embezzles;

(7) If the Employee is convicted of a crime, other than a minor traffic
violation, which may, in the Company’s sole discretion, cause harm or damage to
the Company’s or its Affiliates’ business reputation or standing;

(8) If the Employee uses any mood altering or controlled substances except as
prescribed by a physician, or if the Employee uses alcohol to excess;

- 6 -

--------------------------------------------------------------------------------

 

(9) If the Employee willfully or negligently injures any independent contractor,
employee, or agent of the Company or its Affiliates, or willfully or negligently
injures any person in the course of the performance of services for or on behalf
of the Company or its Affiliates;

(10) If the Employee's medical staff privileges or membership in any medical
facility are suspended, restricted, revoked (other than a revocation occurring
solely because the Employee has voluntarily ceased to perform medical services
at such hospital with the Company's consent), placed under probation, proctoring
or observation and case review;

(11) If a guardian or conservator for the Employee is appointed by a court of
competent jurisdiction;

(12) If the Company reasonably determines, based on its investigation, that the
Employee has discriminated, intimidated, harassed, or retaliated against any
employee or contractor of the Company or its Affiliates or committed any act
which otherwise creates or contributes to an offensive or hostile work
environment for employees or contractors of the Company or its Affiliates;

(13) The Employee’s failure for any reason to maintain the Employee’s board
certification in the medical specialty of pathology;

(14) If the Employee accepts employment, other than that allowed hereunder, that
places restrictions or limitations on the Employee’s ability to continue
rendering professional services under this Agreement;

(15) The Company believes that the Employee has furnished deceptive or
fraudulent information in the Employee’s application for credentialing or
re-credentialing;

(16) The Employee engages in criminal, unethical or fraudulent conduct or
engages in conduct which adversely affects the Company or its Affiliates, as
determined in the Company’s sole discretion, or the Employee takes any action
with the intent of disparaging the Company or its Affiliates or undermining the
Company’s or its Affiliates’ ability to operate and grow its business, or the
Employee is found guilty of such conduct by any entity or governmental agency of
competent jurisdiction; or

(17) The Employee participates in any activities that damage or, in the good
faith estimate of the Company, potentially damages the goodwill or business of
the Company or its Affiliates or business activities of Aurora or the Employee
becomes aware of any such activities and fails to notify the Company or Aurora
promptly upon becoming aware of such activities.

The Company shall not be limited to termination as a remedy for any damaging,
injurious, improper or illegal act by the Employee, but may also seek damages,
injunction, or such other remedy as the Company may deem appropriate under the
circumstances.  If the Employee’s employment is terminated for cause, the
Company shall pay to Employee salary and benefits hereunder through the
effective date of termination of employment, and Employee agrees to vacate the
Company’s offices on or before the effective date of the termination and to

- 7 -

--------------------------------------------------------------------------------

 

return and deliver to the Company, as the case may be all Company property of
the Company, and the Company shall have no further obligation or liability to
the Employee hereunder.

(b) Termination by the Employee.  The Employee may terminate the Employee’s
employment with the Company hereunder at any time and for any reason; provided,
that if the Company has “cause” to terminate the Employee pursuant to subsection
(a) above, any termination by Employee shall be deemed a termination for
“cause”; and provided, further, the Employee must provide to the Company written
notice of such termination not less than ninety (90) days prior to the date such
termination is to be effective or as required by Section 2 hereof. If the
Employee’s employment is terminated pursuant to this Section 15(b), the Employee
shall be entitled to receive and be paid solely the Employee’s salary and
benefits then in effect through the effective date of such termination, payable
during such period at the regular and customary intervals for the payment of
salaries and benefits as then in effect, and the Company shall have no further
obligation or liability to the Employee hereunder.  

(c) Termination by the Company without Cause.  The Company may, in its sole and
absolute discretion, terminate the employment of the Employee hereunder, at any
time prior to the expiration of the Term, without “cause” (as such term is
defined in subsection (a) above), or otherwise without any cause, reason or
justification, provided that the Company provides to the Employee notice of such
termination (the “Termination Notice”) not less than ninety (90) days prior to
the date such termination is to be effective.  In the event of any such
termination by the Company, the Employee’s employment with the Company shall
cease and terminate on the date specified in the Termination Notice or, if no
date is so specified, on the date which is ninety (90) days following the date
of such Termination Notice. If the Employee’s employment is terminated pursuant
to this Section 15(c), the Employee shall be entitled to receive and be paid
solely the Employee’s salary and benefits then in effect through the effective
date of such termination, payable during such period at the regular and
customary intervals for the payment of salaries and benefits as then in effect,
and the Company shall have no further obligation or liability to the Employee
hereunder.

(d) Relief of Employee’s Duties by the Company.  During any notice period or any
other period of time during Employee’s employment hereunder, the Company may
without further liability, relieve Employee of Employee’s duties so long as the
Company continues to pay and provide to Employee the salary and fringe benefits
set forth in Section 7 hereof. Nothing in this paragraph, however, shall require
the Company to pay or provide such salary or fringe benefits during any
personal, family, medical or other leave requested or required by Employee in
excess of salary or fringe benefits the Company must pay for such leave pursuant
to the terms of this Agreement.

16. Employee’s Duties upon Expiration or Termination.  If this Agreement expires
or is otherwise terminated for any reason:

(a) Unless Employee and the Company otherwise agree in writing, the Employee
will immediately resign from all director, officer, fiduciary and/or trustee
positions held with the Company and its Affiliates.

- 8 -

--------------------------------------------------------------------------------

 

(b) The Employee will immediately return to the Company all books, records,
materials, data, information, and other property of the Company and its
Affiliates in Employee’s possession, including, but not limited to, books and
records relating to pathology (including dermatopathology) services rendered by
Employee under this Agreement, Medical Records, meeting minutes, board summaries
and financial reports or data.  The Employee shall not retain or provide to
others any copies, summaries, abstracts or other reproductions, whether complete
or partial, of such materials or information.  

17. Termination of Employment upon Death or Disability.

(a) Death of Employee.  In the event that the Employee shall die during the term
of Employee’s employment under this Agreement, Employee’s employment with the
Company shall immediately cease and terminate, and Employee’s estate, heirs (at
law), devisees, legatees or other proper and legally-entitled descendants, or
the personal representative, executor, administrator or other proper legal
representative on behalf of such descendants, shall be entitled to receive and
be paid solely Employee’s salary, then in effect, for a period of sixty (60)
days, payable at the regular and customary intervals for the payment of salaries
as then in effect, and the Company shall have no further obligation or liability
under this Agreement (other than for any reimbursement of reasonable
out-of-pocket business expenses properly incurred by Employee prior to
Employee’s death and documented to the Company in accordance herewith).

(b) Disability of Employee.  In the event that the Employee becomes
incapacitated during the term of Employee’s employment hereunder by reason of
sickness, accident or other mental or physical disability such that Employee is
substantially unable to perform Employee’s duties and responsibilities hereunder
(after reasonable accommodation has been made by the Company for Employee) for a
period of ninety (90) consecutive days, or for shorter or intermittent periods
aggregating one hundred twenty (120) days during any twelve (12) month period (a
“Disability”), the Employee must exhaust all available paid vacation and paid
sick leave during such initial Disability period.   Upon expiration of such
initial Disability period, the Company shall have the right, in its sole and
absolute discretion, to terminate Employee’s employment under this Agreement by
sending a thirty (30) written notice of such termination to Employee or
Employee’s legal guardian or other proper legal representative and thereupon
Employee’s employment hereunder shall immediately cease and terminate.  The
Company shall have no further obligation or liability under this Agreement
(other than for any reimbursement of reasonable out-of-pocket business expenses
properly incurred by Employee prior to Employee’s Disability and documented to
the Company in accordance herewith).

18. Limitations on Authority.  Unless the Company has given Employee its express
written consent and except as otherwise in the ordinary course of business,
Employee has absolutely no authority to:

(a) Pledge the credit or assets of the Company or its Affiliates;

(b) Bind the Company or its Affiliates under any contract, agreement, note,
mortgage or other instrument (other than routine agreements in the ordinary
course of business consistent with past practices);

- 9 -

--------------------------------------------------------------------------------

 

(c) Release or discharge any debt due the Company or its Affiliates; or

(d) Sell, mortgage, transfer or otherwise dispose of any assets, other than in
the ordinary course of business, of the Company or its Affiliates.

19. Representations of Employee.  The Employee represents and warrants at all
times during the term of this Agreement that:

(a) The Employee is duly licensed and registered and in good standing under the
laws in the State of Ohio to engage in the practice of medicine and is board
certified in anatomic and clinical pathology, and such license and registration
and board certification have not been suspended, revoked or restricted in any
manner.

(b) The Employee has disclosed and will continue to promptly truthfully disclose
to the Company the following matters, whether occurring at any time during the
five (5) years immediately preceding the date of this Agreement or at any time
during the term of this Agreement:

(1) any allegation, investigation, or proceeding, whether administrative, civil
or criminal, against the Employee by any third party, including without
limitation any licensure board, hospital, medical school, health care facility
or entity, professional society or association, third party payor, peer review
or professional review committee or body, or governmental agency;

(2) any organic or mental illness or condition that impairs or is likely to
impair the Employee’s ability to practice medicine, or any dependency on, or
habitual use or abuse of, alcohol or controlled substances; and

(3) any denial or withdrawal of an Employee’s application in any state for
licensure as a physician, for medical staff privileges at any hospital or other
health care entity, for re-certification, for participation in any government
third-party payment program, for state or federal controlled substances
registration, or for malpractice insurance, or loss of board certification in
the medical specialty of pathology for any reason whatsoever.

(c) The Employee shall at all times render services to patients in a competent,
professional and ethical manner, in accordance with prevailing standards of
medical practice in the relevant community, perform professional and supervisory
services in accordance with recognized standards of the medical profession, and
act in a manner consistent with the Principles of Medical Ethics of the American
Medical Association, American Board of Pathology and all applicable statutes,
regulations, rules, orders and directives of any and all applicable governmental
and regulatory bodies having competent jurisdiction and the Company.

(d) The Employee shall participate in Medicare, Medicaid, workers compensation,
other federal and state reimbursement programs, and the payment plan of any
commercial insurer, health maintenance organization, preferred provider
organization, accountable health plan, or other health benefit program, as
directed by the Company, and the Employee has not been suspended or excluded
from participating in any such program.

- 10 -

--------------------------------------------------------------------------------

 

(e) The Employee shall keep and maintain (or cause to be kept and maintained)
appropriate records, consistent with prevailing standards of medical practice in
the Employee’s relevant community, relating to all professional services
rendered by the Employee on behalf of the Company and its Affiliates.

20. Non-Competition and Non-Solicitation Agreements.

(a) The parties acknowledge that (i) Employee’s services under this Agreement
require special expertise and talent in the provision of pathology (including
dermatopathology) services and that Employee will have substantial contacts with
customers, suppliers, advertisers and patients of the Company and its
Affiliates; (ii) pursuant to this Agreement, Employee will be placed in a
position of trust and responsibility and Employee will have access to a
substantial amount of Proprietary Information (as defined in Section 21) and
that Company is placing Employee in such position and giving Employee access to
such information in reliance upon Employee’s agreement as defined below not to
compete with the Company during the Restricted Period (as defined below) or
disclose such Proprietary Information; (iii) the Company has a legitimate
interest in adequately protecting the goodwill of the Company and its
Affiliates; and (iv) Employee is capable of obtaining gainful, lucrative and
desirable employment that does not violate the restrictions contained in this
Agreement.  Accordingly, in consideration of the compensation and benefits being
paid and to be paid by the Company to Employee hereunder, Employee agrees that,
except for the services and duties that Employee performs for or on behalf of
the Company and its Affiliates pursuant to the terms of this Agreement, during
the Restricted Period, Employee shall not, at any time, directly or indirectly:

(1) engage in the provision of pathology (including dermatopathology) services,
including, without limitation, related laboratory testing services, or manage or
provide other professional or administrative services to or in connection with a
pathology (including dermatopathology) practice (collectively, the “Services”)
within the Restricted Territory (as defined below);

(2) provide the Services to or for any Person or Entity, including but not
limited to a hospital, ambulatory surgery center, medical group or physician,
that has been a customer or client of the Company or has otherwise had a
business relationship with the Company during the twenty-four (24) month period
preceding the date hereof or Employee’s separation from the Company (each, a
“Customer”); or

(3) have any direct or indirect equity or other financial interest in an Entity
that engages in the provision of the Services within the Restricted Territory or
which provides Services to or for any Customer;

Notwithstanding the above, the foregoing covenants shall not be deemed to
prohibit Employee from:

(A) performing Services in the Restricted Territory during the Restricted Period
as an employee of a local, federal or state government agency thereof or in
performing his duties as a member of the United States military services or the
National Guard;

- 11 -

--------------------------------------------------------------------------------

 

(B) serving as a professor or in a similar capacity at a college or university,
provided that such service does not substantially interfere with the performance
of Employee’s duties hereunder; or

(C) holding as an investment not more than one percent (1%) of the outstanding
capital stock of a competing business whose stock is traded on a national
securities exchange;

(b) As used in this Agreement, the term (i) “Restricted Period” shall mean the
period during which Employee is employed by the Company and for a period of two
(2) years following the date of the termination of Employee’s employment with
the Company for any reason, (ii) “Entity” shall mean any corporation,
partnership, sole proprietorship, limited liability company, practice, business,
company, or other entity, and (iii) “Restricted Territory” shall mean, any
county in the United States in which Aurora, its subsidiaries, its affiliates,
its customers, or its clients operate or reside as the date of termination of
this Agreement.  

(c) Employee further agrees that, except for the services and duties that
Employee performs for or on behalf of the Company pursuant to the terms of this
Agreement, during the Restricted Period, Employee shall not, at any time,
directly or indirectly:

(1) solicit the employment of any employee, agent or consultant of the Company
or any of its Affiliates, with whom Employee has worked or whom Employee has
supervised, and who was such at any time during the twelve (12) months preceding
the termination of Employee’s employment with the Company (a “Company
Employee”);

(2) induce or influence any Company Employee to leave the employ of the Company
or any of its Affiliates;

(3) solicit, any Customer for the purpose of providing Services, to such
Customer;

(4) solicit any prospective acquisition candidate, on Employee’s own behalf or
on behalf of any competitor or potential competitor, if, to such Employee’s
knowledge, the Company or any of its Affiliates has made an acquisition analysis
with respect to such candidate for the purpose of acquiring such candidate;

(5) solicit any payor contracts from any payor of the Company or its Affiliates
with whom Employee had material contact during Employee’s employment with the
Company or otherwise interfere with the Company’s or its Affiliates’
relationship with any such payor;

(6) solicit, induce, influence or otherwise interfere with any referral sources
of the Company or any of its Affiliate with whom Employee has had material
contact during Employee’s employment with the Company; or

(7) solicit, induce, influence or interfere with any other Person or Entity with
whom the Company has a business relationship to discontinue, modify or reduce
the extent of such relationship with the Company.

- 12 -

--------------------------------------------------------------------------------

 

(d) Employee acknowledges and agrees that the restrictive covenants herein are
reasonable and valid in time and scope and in all other respects.  The covenants
set forth in this Agreement shall be considered and construed as separate and
independent covenants.  In recognition of the substantial nature of potential
damages that the Company and its Affiliates would incur as the result of
Employee’s breach of this Section 20, the Employee further agrees that the
Company shall be entitled to specific performance of this Section 20, and to
injunctive and other equitable relief, without the necessity of posting bond, it
being understood that the prevailing party in any action brought by the Company
or its Affiliates to seek enforcement of the covenants set forth herein shall be
entitled to recover from the losing party all costs in connection with such
action, including without limitation, reasonable attorneys’ fees, expenses and
costs incurred with respect to trials, appeals and collections.  This Section 20
shall survive the termination of this Agreement and the termination of
Employee’s employment with the Company.  The Employee acknowledges that the
enforcement of this covenant is not contrary to the public health, safety, or
welfare in that the population in the area where Employee performs(ed) services
for the Company is adequately served by qualified Pathologists.  Further,
Employee acknowledges that Employee’s breach of this covenant will cause
irreparable injury to the Company and its Affiliates.

21. Confidentiality.

(a) Acknowledgement.  The Employee acknowledges and agrees that in the course of
rendering services to the Company, its Affiliates, and their clients, Employee
will have access to and will become acquainted with confidential and proprietary
information about the professional, business and financial affairs of the
Company, its Affiliates, and their patients, clients and customers, and that
Employee may have contributed to or may in the future contribute to such
information.  The Employee further recognizes that Employee is being employed as
a key employee, that the Company and its Affiliates is engaged in a highly
competitive business, and that the success of the Company and its Affiliates in
the marketplace and business depends upon its goodwill and reputation for
integrity, quality and dependability.  The Employee recognizes that in order to
guard the legitimate interests of the Company and its Affiliates, it is
necessary for the Company to protect all such confidential and proprietary
information, goodwill and reputation.  

(b) Proprietary Information.  In the course of Employee’s service to the Company
and its Affiliates, Employee will have access to confidential know-how, business
documents or information, marketing data, client lists and trade secrets that
are confidential.  Such information shall hereinafter be called “Proprietary
Information” and shall include any and all items enumerated in the preceding
sentence that come within the scope of the business activities of the Company
and its Affiliates as to which the Employee has had or may have access, whether
previously existing, now existing or arising hereafter, whether or not conceived
or developed by others or by the Employee alone or with others during the period
of Employee’s service to the Company, and whether or not conceived or developed
during regular working hours. Notwithstanding the foregoing, “Proprietary
Information” shall not include any information that is in the public domain
during the period of service by Employee or becomes public thereafter, provided
such information is not in the public domain as a consequence of disclosure by
Employee in violation of this Agreement.  This definition shall not limit any

- 13 -

--------------------------------------------------------------------------------

 

definition or protection of “trade secrets” or any equivalent term under the
Uniform Trade Secrets Act or any other state, local or federal law.  

(c) Fiduciary Obligations.  The Employee agrees and acknowledges that the
Proprietary Information is of critical importance to the Company and its
Affiliates and a violation of this Section 21 will seriously and irreparably
impair and damage the Company’s businesses.  The Employee therefore agrees,
while he is an employee of the Company and at all times thereafter, to keep all
Proprietary Information strictly confidential

(d) Non-Disclosure.  Except as required by law or order of any court or
governmental entity, in connection with the proper performance of Employee’s
duties hereunder, or as may be reasonably necessary for the Employee to defend
himself in litigation by third parties or governmental or private payor audits,
investigations and claims against the Employee (provided that Employee and his
counsel take all reasonable efforts to have such third party, court or
administrative agency maintain the confidentiality of such information), the
Employee shall not, during Employee’s employment with the Company or at any time
thereafter, make use of any Proprietary Information in connection with any
business activity (other than that of the Company), or disclose, directly or
indirectly (except as required by law), any Proprietary Information to any
person other than (a) the Company and its Affiliates, (b) persons who are
authorized employees of the Company and its Affiliates and to whom such
disclosure is necessary to the conduct of the Company’s business at the time of
such disclosure, (c) such other persons, including prospective investors or
lenders, to whom the Employee has been instructed to make disclosure by
Company’s Chief Executive Officer or the Company’s Board of Directors, or (d)
the Employee’s counsel, which counsel shall keep all Proprietary Information
confidential (in the case of clauses (b) and (c), only to the extent required in
the course of the Employee’s service to the Company).  Upon any termination of
the Employee’s employment hereunder, or upon request by the Company at another
time, the Employee shall deliver to the Company all notes, letters, documents,
tapes, discs, recorded data and records which may contain Proprietary
Information which are then in the Employee’s possession or control and shall not
retain, use, or make any copies, summaries or extracts thereof.

22. Invalid Provision.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.  The Employee and the Company agree and acknowledge
that the provisions of Sections 20 and 21 are material and of the essence to
this Agreement.  If the scope of any restriction or covenant contained herein
should be or become too broad or extensive to permit enforcement thereof to its
fullest extent, then such restriction or covenant shall be enforced to the
maximum extent permitted by law, and the Employee hereby consents and agrees
that (a) it is the parties intention and agreement that the covenants and
restrictions contained herein be enforced as written, and (b) in the event a
court of competent jurisdiction should determine that any restriction or
covenant contained herein is too broad or extensive to permit enforcement
thereof to its fullest extent, the scope of any such restriction or covenant may
be modified accordingly in any judicial proceeding brought to enforce such
restriction or covenant, but should be modified to permit enforcement of the
restrictions and covenants contained herein to the maximum extent the court, in
its judgment, will permit.

- 14 -

--------------------------------------------------------------------------------

 

23. Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Florida, without regard to
conflict of law principles.

24. Binding Effect; Assignment; Express Third Party Beneficiaries.  This
Agreement shall inure to the benefit of and be binding on Employee, Aurora and
its Affiliates, the Company and their respective heirs, personal
representatives, successors and assigns; provided, however, that Employee shall
have no right to assign Employee’s rights or duties under this contract to any
other Person.  Employee acknowledges that Aurora and its Affiliates are
expressly intended to be third party beneficiaries under this Agreement.  Aurora
acknowledges that Aurora and its Affiliates shall guarantee obligations of the
company under this Agreement.  In the event of Aurora’s or the Company’s sale,
merger or consolidation, Employee specifically agrees that Aurora and the
Company may assign Aurora’s and the Company’s respective rights and obligations
hereunder to a successor, assign or purchaser of Aurora or the Company, as the
case may be.  In addition, and in any event, the Company may, at any time,
assign the Company’s rights and obligations under this Agreement to any Person
that is an Affiliate of the Company or to any Person that, after any such
assignment, assumes the obligations of the Company under this Agreement.

25. Notices.  Any required notice under this Agreement shall be made and
delivered in writing.  Delivery of such notice shall be made (a) if to the
Company, to Aurora at Aurora Diagnostics, LLC, 11025 RCA Center Drive, Suite
300, Palm Beach Gardens, Florida 33410, Attention: Michael Grattendick, VP,
Controller & Treasurer; and (b) if to Employee, to the last known residential
address of the Employee as listed in the Company’s employment records.  Delivery
of such notice shall be deemed to have occurred (i) in the case of hand
delivery, when personally delivered to the other party at such party’s address;
or (ii) in the case of mailing, three (3) days after such notice has been
deposited in the United States mails, postage prepaid, by certified or
registered mail, with return receipt requested, and addressed to the other party
as set forth in this Agreement; or (iii) in any other case, when actually
received by the other party.  Either party may change the address to which
notices are to be given by giving written notice of such change to the other
party in accordance with this Section 25.

26. Attorneys’ Fees and Costs.  In any action, suit or proceeding to enforce the
terms and conditions of this Agreement, the prevailing party shall receive and
the unsuccessful party shall pay all costs, fees and expenses, including
reasonable attorneys’ costs,  fees and expenses, incurred in enforcing its
rights under this Agreement, including costs, expenses and fees with respect to
trials, appeals and collection, with the exception of any action, suit or
proceeding to enforce or seek relief from Section 20(a)(1), in which case each
party shall bear its own attorney’s costs, fees and expenses.

27. Amendment.  This Agreement may not be modified or amended in any manner
other than in a written document signed by the parties.

28. Legislative Limitations.  Notwithstanding any other provision of this
Agreement, if the governmental agencies (or their representatives) which
administer Medicare or Medicaid, or any other government third party payor
program, or any other federal, state or local government or agency passes,
issues or promulgates any law, rule, regulation, standard or interpretation at
any time while this Agreement is in effect which prohibits, restricts, limits or
in any way

- 15 -

--------------------------------------------------------------------------------

 

adversely changes the method or amount of reimbursement, compensation or payment
for services rendered by Employee on behalf of the company or its Affiliates
under this Agreement, or which otherwise adversely affects either Employee’s or
the Company’s rights or obligations hereunder, then the parties hereto shall,
promptly upon notice from either party, negotiate in good faith to amend this
Agreement (taking into account Employee’s legal and ethical obligations to
Employee’s patients) to provide for such reimbursement, compensation or payment
for services in a manner reasonably acceptable to Employee and the Company and
consistent with any prohibition, restriction, limitation and/or which takes into
account any adverse change in reimbursement, compensation or payment for
physician services.

29. Miscellaneous.

(a) Exclusive Agreement.  The terms of Employee’s employment with the Company
are exclusively governed by the terms of this Agreement.  Any and all prior
agreements, arrangements, promises, representations, discussions or
understandings which either of the parties may have had concerning Employee’s
employment are hereby canceled, superseded and of no further force or effect.  

(b) Confidentiality.  The Company and Employee acknowledge and agree that this
Agreement and each of the provisions hereof shall be treated as confidential
and, except to the extent necessary to enforce the terms of this Agreement, as
required by applicable law or regulations or order of any court or governmental
entity, or as deemed reasonably necessary by the Company to facilitate due
diligence in connection with acquisitions or financings, neither Employee nor
the Company shall disclose the terms of the Agreement, or provide copies hereof,
to any third party (other than counsel or advisers) without the prior written
consent of the other party.

(c) Definitions.  

(1) “Affiliate” shall mean and include, with regard to any Person, (A) any
Person, directly or indirectly, controlled by, under common control of, or
controlling such Person, (B) any Person, directly or indirectly, in which such
Person holds, of record or beneficially, ten percent or more of the equity or
voting securities, (C) any Person that holds, of record or beneficially, ten
percent or more of the equity or voting securities of such Person, (D) any
Person that, through Contract, relationship or otherwise, exerts a substantial
influence on the management of such Person’s affairs, (E) any Person that,
through Contract, relationship or otherwise, is influenced substantially in the
management of their affairs by such Person, or (F) any director, officer,
partner or individual holding a similar position in respect of such Person.

(2) “Contract” means and includes any agreement, contract, commitment,
instrument or other binding arrangement, obligation or understanding, whether
written or oral.

(3) “Person” means and includes any corporation, partnership, joint venture,
company, syndicate, organization, association, trust, entity, authority or
natural person.

- 16 -

--------------------------------------------------------------------------------

 

(d) Headings.  The article, section and other headings contained in this
Agreement are for reference purposes only and do not affect in any way the
meaning or interpretation of any or all of the provisions of this Agreement.

(e) Pronouns and Plurals.  Whenever the context may require, any pronoun used in
this Agreement shall include the corresponding masculine, feminine, or neuter
forms, and the singular forms of nouns, pronouns, and verbs include the plural
and vice versa.

(f) Construction.  The parties acknowledge that each party has reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.

(g) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

[Signatures on the Following Page]

 

 

 

- 17 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have made and entered into this Agreement
as of the date first hereinabove set forth.

 

THE COMPANY:

aURORA dIAGNOSTICS, llc

 

By:

/s/ Michael Grattendick

 

Name:

Michael Grattendick

 

Title:

VP, Controller & Treasurer

 

 

 

EMPLOYEE:

/s/ F. Michael Walsh

 

F. Michael Walsh, FMW, MD, MBA, CPE, FCAP

 

--------------------------------------------------------------------------------

 

Exhibit A

Job Summary:

The CMO will provide physician leadership, direction, and planning for a wide
variety of medical and related activities of the Company. This executive will
serve as the physician liaison with senior management on matters pertaining to
strategy and medical policy, with a goal of keeping Aurora Diagnostics at the
forefront of medical quality and superior service.

Essential Key Responsibilities:

 

•

Is part of the Senior Management Team, setting the short- and long-term
strategic objectives of the Company.

 

•

Directs, plans, and coordinates activities of all physicians engaged in medical
services, leading and working through physician leaders in the Company’s labs
and on its dermatopathology and surgical pathology advisory committees.

 

•

Ensures the successful implementation of effective strategies and approaches.

 

•

Leads pathology effectiveness efforts, including protocols, benchmarking, RVU
modeling, standardization, and best practices to secure the company’s position
as a leading provider of cancer diagnostics and healthcare information.

 

•

Collaborates with senior management to foster greater physician alignment and
involvement.

 

•

Works with senior management to identify key market drivers, develops plans, and
strategies to address trends and future business development efforts.

 

•

Serves as a resource for a physician recruitment plan, robust peer review, a
credentialing process, and a training program.

 

•

Participates with senior management in evaluating acquisitions.

 

•

Oversees the implementation of quality improvement efforts designed to improve
pathology/laboratory performance and maintain compliance with all regulatory
agencies.

 

•

Participates in case management, risk assessment, and utilization review
activities and recommends measures to improve methods, performance, safety
regulations, and quality, and suggests changes in working conditions to increase
efficiency.

 

•

Prepares and delivers presentations to variety of internal and external
audiences including insurance companies, government entities, physician and
management groups, acquisition prospects, professional societies, etc.

- 19 -

--------------------------------------------------------------------------------

 

 

•

Advises and recommends on new diagnostic tests and laboratory testing platforms
to drive innovation for the organization. 

 

•

Works with and advises marketing and existing physician committees to
successfully roll out and launch new test offerings.

 

•

Serves as a medical review resource for malpractice claims, training, and
prevention.

 

•

Assists with implementing ICD-10 diagnosis coding and training on the new coding
protocols.

 

•

Assures compliance with Federal and State law as well as accrediting and
licensing agencies.

 

•

Addresses efforts to improve and expand residency programs.

 

•

May recruit, hire, train staff, evaluate performance and recommend or initiate
promotions, transfers and disciplinary action

 

•

Participates in professional development efforts to ensure currency in health
care practices and trends

 

•

Completes annual training programs within the required timeframe and regularly
attends staff meetings

 

•

Maintains strictest confidentiality

 

•

Complies with all State, Federal, professional regulations as well as company
and departmental rules, polices, and procedural manuals

 

•

Adherence to HIPAA, Safety and OSHA Regulations

 

•

Performs other duties as assigned

 

- 20 -

--------------------------------------------------------------------------------

 

Exhibit B

Job Summary:

The Managing Director will provide physician leadership, direction, and
supervision and engages in compliance and marketing activities designed to
promote and develop the practice.

Essential Key Responsibilities:

 

•

Directs, plans, and coordinates activities of all physicians engaged in medical
services at the practice.

 

•

Assists General Manager with developing and implementing long and short term
business plans to support the goals of the practice and company.

 

•

Collaborates with the General Manager and Regional Director of Operations
regarding operational and fiscal management of the practice, Triad calls, and At
Risk Calls to enhance operational effectiveness, emphasizing cost containment,
high quality patient care and client satisfaction.

 

•

Resolves any medical/administrative problems and keeps lines of communication
open with physicians to ensure high employee morale, productivity and a
professional atmosphere.

 

•

Leads pathology effectiveness efforts at the practice, including protocols,
benchmarking, productivity standards and best practices.

 

•

Oversees the implementation of quality improvement efforts designed to improve
pathology/laboratory performance and maintain compliance with all regulatory
agencies.

 

•

Participates in case management and utilization review activities including
around the microscope, Quality Assurance, diagnostic consensus sessions, and
retrospective case review and in-parallel review of new hired
physicians,  recommends measures to improve methods, performance, safety
regulations, and quality of medical service, and suggests changes in working
conditions to increase efficiency.

 

•

Assists Laboratory Director in preparing for CAP inspections and with selection,
testing, and implementation of tests and stains.

 

•

Engages in marketing activities to develop and maintain relationships, cultivate
new business, and enhance the practice’s position in the marketplace.

 

•

Assists with composing a new client preference data base including sign out
style and diagnosis, terminology preference, pathologist preference, and
auditing and update the database.

- 21 -

--------------------------------------------------------------------------------

 

 

•

Creates and maintains physician work schedules, including coverage for vacation,
sick, and CME.

 

•

Recruits, hires, trains, evaluates performance and recommends or initiates
promotions, transfers and disciplinary action.

 

•

Ensures physicians complete proficiency, safety and other required trainings as
required by the company and licensure.

 

•

Participates in professional development efforts to ensure currency in health
care practices and trends.

 

•

Completes annual training programs within the required timeframe and regularly
attends local, corporate, and staff meetings.

 

•

May participate in the medical advisory committees.

 

•

May attend hospital based meetings for peer review and Quality Assurance and
participate in hospital advisory committees.

 

•

May participate in legislative activities including direct lobbying of elected
officials.

 

•

May facilitate residency program including overseeing the design and maintenance
of the teaching slide set, supervision of the resident review of slides or
testing, and teaching schedule.

 

•

Maintains strictest confidentiality.

 

•

Completes annual training programs within the required timeframe and regularly
attends staff meetings.

 

•

Complies with all State, Federal, professional regulations as well as company
and departmental rules, polices, and procedural manuals.

 

•

Adherence to CAP, CLIA, State Regulations, HIPAA, Safety and OSHA Regulations.

 

•

Performs other duties as assigned.

- 22 -